MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so *559insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The Board of Immigration Appeals (“BIA”) denied petitioner’s appeal on October 31, 2006. Petitioner filed a motion to reopen on May 2, 2007. The BIA denied the motion as untimely. See 8 C.F.R. § 1003.2(c)(2). Petitioner filed a second motion to reopen on September 12, 2007. The regulations provide, with certain exceptions that do not apply to this ease, that “a party may file only one motion to reopen....” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s second motion to reopen as numerically barred. See id.; see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.